DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 9/21/22 to the restriction requirement of 7/25/22 has been received.  Without traverse, Applicant has elected Group I and the following species: a method comprising measuring the expression level of a combination of PSAP and GM2A and inhibiting the expression level of a combination of PSAP and GM2A. Due to an overlap in search the following species have been rejoined: (1) a method comprising measuring the expression level of PSAP and inhibiting the expression level of PSAP; and (2) a method comprising measuring the expression level of GM2A and inhibiting the expression level of GM2A.
Claims 1-10 are pending.
Claim 8 is withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-7, 9, and 10 are currently under consideration.

Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (pages 12 and 14, for example).  Applicant is required to delete all embedded hyperlinks and/or other form of browser-executable codes. See MPEP §  608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of determining a prognosis wherein elevated expression levels of B4GALT6, GLA, GM2A, HEXB, and PSAP in a hepatocellular carcinoma (HCC) tumor sample from a subject that has HCC is indicative of increased risk for having a poor clinical prognosis, does not reasonably provide enablement for methods of determining a prognosis wherein elevated expression level of just any biomarker selected from B4GALT6, GLA, GM2A, HEXB, and PSAP in just any test sample from a subject that has just any cancer is indicative of increased risk for having a poor clinical prognosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to methods of determining a prognosis wherein elevated expression level of just any biomarker selected from B4GALT6, GLA, GM2A, HEXB, and PSAP in just any test sample from a subject that has just any cancer is indicative of increased risk for having a poor clinical prognosis.  This includes methods of determining a poor prognosis for a subject with basal-like breast cancer with elevated levels of GM2A; however, the prior art demonstrates elevated levels of GM2A in samples from patients with basal-like breast cancers correlating with a good (not poor) prognosis for the breast cancer patients (see Table 7 of Potapenko et al (Molecular Oncology, 2015, 9: 861-876)). This further includes methods of determining a poor prognosis for a subject with prostate cancer with elevated levels of PSAP; however, the prior art identifies PSAP as an inhibitor of metastasis and demonstrates PSAP is decreased in metastatic prostate cancer patient samples as compared to localized prostate cancer samples (see Abstract and Figure 5 of Kang et al (PNAS, 2019, 106(29): 12115-12120)). Therefore, Kang et al demonstrates elevated levels of PSAP in samples from patients with prostate cancers correlating with good/non-metastatic (not poor /metastatic) prognosis for prostate cancer patients.
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification demonstrates methods of determining a prognosis wherein elevated expression levels of B4GALT6, GLA, GM2A, HEXB, and PSAP in a HCC tumor sample from a subject that has HCC is indicative of increased risk for having a poor clinical prognosis (Fig. 3A, in particular). The specification further prophetically discloses methods of determining a prognosis wherein elevated expression level of just any biomarker selected from B4GALT6, GLA, GM2A, HEXB, and PSAP in just any test sample (pages 5-6, in particular) from a subject that has just any cancer (pages 8-9, in particular) is indicative of increased risk for having a poor clinical prognosis.
The level of unpredictability for using a particular expression pattern of a particular molecule to detect any disease is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular expression pattern of a particular molecule is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular expression pattern of said particular molecule.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular expression pattern of a particular molecule correlating with a particular diseased state, one of skill in the art would not predict said particular expression pattern of said particular molecule correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to methods of determining a prognosis wherein elevated expression level of just any biomarker selected from B4GALT6, GLA, GM2A, HEXB, and PSAP in just any test sample from a subject that has just any cancer is indicative of increased risk for having a poor clinical prognosis, and Applicant has not enabled said methods because it has not been shown that elevated expression level of just any biomarker selected from B4GALT6, GLA, GM2A, HEXB, and PSAP in just any test sample from a subject that has just any cancer is indicative of increased risk for having a poor clinical prognosis. Further, undue experimentation would be required to determine which recited biomarkers are (or are not) elevated in which samples of subjects of every type of cancer that have a good prognosis in order to perform the method as claimed. Further, the prior art of Potapenko et al and Kang et al cited above provide clear evidence the methods do not function as broadly claimed.
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 112
Claims 6, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of a genus of treatments (such as a small molecule inhibitor, a polypeptide inhibitor, an antagonistic antibody, or a nucleic acid inhibitor) that inhibit or reduce the expression level of B4GALT6, GLA, GM2A, HEXB, or PSAP.  The specification does not disclose, and the art does not teach, the genus as broadly encompassed in the claims.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of treatments that encompass the genus nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, a “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”).
  	In regards to claims to a product defined by function, without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119  at1568 USPQ2d at 1406 (“definition by function…does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
	The functional requirements of the treatments (including antibodies) is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with those properties have not been adequately described.” Centocor, 636 F.3d at 1352.	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meijer et al (Breast Cancer Res Treat, 2009, 113: 253-260).
Meijer et al teaches a method comprising providing a control cancer-free sample and a test sample from a subject with tamoxifen treated recurrent breast cancer, measuring the mRNA expression levels of PSAP (“prosaposin”) in the samples, comparing the expression levels, and determining a clinical prognosis of the subject, wherein an elevated expression level of PSAP in the test sample relative to the level of PSAP in the control sample indicates the subject is at increased risk for having a poor clinical prognosis (Figure 1, in particular). Meijer et al teaches administering tamoxifen (“an adjuvant therapy”) to the subject (page 254 and Figure 1, in particular).

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potprommanee et al (Journal of Thoracic Oncology, 2015, 10(1): 102-109).
Potprommanee et al teaches a method comprising providing a control cancer-free sample and a test sample from a subject with lung cancer, measuring the protein expression levels of GM2A (“GM2AP”) in the samples, comparing the expression levels, and determining a clinical prognosis of the subject, wherein an elevated protein expression level of GM2A in the test sample relative to the level of GM2A in the control sample indicates the subject is at increased risk for having a poor clinical prognosis (Figure 3, in particular). 

Claim Rejections - 35 USC § 102
Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ell et al (JBC, 2014, 289(32): 21888-21895).
Ell et al teaches a method of treating cancer in a subject comprising administering tumor cells comprising a vector expressing miR-23b/27b/24 (a “nucleic acid inhibitor….capable of decreasing or inhibiting the expression of PSAP”) to the subject (Figures 2-3, in particular).

Claim Rejections - 35 USC § 102
Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (EBioMedicine, 2018, 37: 78-90).
Jiang et al teaches a method of treating cancer in a subject comprising administering tumor cells comprising a PSAP siRNA (a “nucleic acid inhibitor….capable of decreasing or inhibiting the expression of PSAP”) to the subject (Figure 5, in particular).

Claim Rejections - 35 USC § 102
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al (Molecular Metabolism, 2020, 33: 102-121), as evidenced by Okuda (International Journal of Molecular Sciences, 2020, 21(177): 1-14).
Weber et al teaches administering a low carbohydrate ketogenic diet (LCKD) to subjects with cancer (Table 1, in particular). 
As evidenced by Okuda, administering LCKD is a treatment which inhibits or reduces the expression level of GM2A (see first full paragraph on page 8, in particular).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1-5 and 7 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” are the “comparing” and “determining” steps of claim 1 (mental processes). The “natural phenomenon” is: elevated expression levels of recited biomarkers are indicative of risk of poor prognosis. It is noted claim7 recites a treatment step; however, the treatment step does not require any particular treatment and is equivalent to an “apply it” step (see MPEP 2106.04(d)(2)). Therefore, the treatment step of claim 7 does not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of providing a cancer-free sample and a test sample from a subject with cancer and measuring the expression level of B4GALT6, GLA, HEXB, and/or PSAP in the samples and optionally administer a known (adjuvant) therapy to the subject with cancer (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of providing a cancer-free sample and a test sample from a subject with cancer and measuring the expression level of B4GALT6, GLA, HEXB, and/or PSAP in the samples would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the broad instant claims, encompassing determining a prognosis for a subject with a cancer based on expression levels of recited biomarkers has yet to be demonstrated with said cancer, do not relate the judicial exception(s) in a significant way and appear to be a drafting effort designed to monopolize laws of nature in a manner that is antithetical to patent laws. Further, the active method steps are conventional and routine in the art for the reasons stated above (see Meijer et al (Breast Cancer Res Treat, 2009, 113: 253-260); see Potprommanee et al (Journal of Thoracic Oncology, 2015, 10(1): 102-109)) and the claims do not amount to significantly more than the judicial exception(s). See Figure 2 of Shin et al (Cancer Sci, 2016, 107: 828-835) and Figure 3 of Sahasrabuddhe et al (Biochemical and Biophysical Research Communications, 2014, 446: 863-869), which each demonstrate conventional methods comprising providing a cancer-free sample and a test sample from a subject with cancer and measuring the expression level of B4GALT6, GLA, HEXB, and/or PSAP in the samples. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression and optionally administering an adjuvant therapy to a subject with a cancer) are routinely performed in the art to obtain data regarding expression and treat subjects with cancer. In regards to “predicting", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642